           Case 3:21-cv-05110-JCC-DWC Document 4 Filed 03/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      JONATHAN E ACKERMAN,
                                                         CASE NO. 3:21-CV-05110-JCC-DWC
11                            Petitioner,
                                                         ORDER
12               v.

13      STATE OF WASHINGTON,

14                            Respondent.

15

16          Petitioner who is proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant

17 to 28 U.S.C. § 2254. Dkt. 3. In his Petition, Petitioner named the State of Washington as

18 Respondent. See id. The proper respondent to a habeas petition is the “person who has custody

19 over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United States, 982 F.2d

20 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989). According to his

21 Petition, Petitioner is currently confined at Monroe Corrections Center (“MCC”) in Monroe,

22 Washington. See Dkt. 3. The Superintendent of MCC is Mike Obenland.

23

24


     ORDER - 1
           Case 3:21-cv-05110-JCC-DWC Document 4 Filed 03/11/21 Page 2 of 2




 1          Accordingly, the Clerk of Court is directed to substitute Mike Obenland as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 11th day of March, 2021.



                                                         A
 4

 5
                                                         David W. Christel
 6                                                       United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
